Exhibit 10(w)

AMENDMENT TO 2012 STOCK PLAN
Pursuant to Section 14 of the Amended and Restated 2012 Stock Plan, Effective
April 25, 2012 (Amended and Restated effective November 30, 2012) (the “Plan”),
the Plan is hereby amended as follows, effective as of December 12, 2012. Terms
not otherwise defined herein shall have the same meaning as those terms are
defined in the Plan.
1.Amendment to Section 6. Section 6 of the Plan is hereby amended and restated
in its entirety to read as follows:
Each person who on the grant date (as defined below in this Section 6) is
serving as a non-employee director automatically shall be granted a number of
restricted shares or restricted share units, as determined in the sole and
absolute discretion of the Governance Committee, equal to the quotient resulting
from dividing (i) the annual retainer in effect on the grant date, by (ii) the
closing price of a share on the New York Stock Exchange on the Monday
immediately prior to the grant date or if that date is not a trading day on the
New York Stock Exchange, the trading day immediately preceding that Monday. The
grant date is the fourth Wednesday of each January, beginning with January of
2013. Notwithstanding anything to the contrary herein, no non-employee director
shall receive any award under the Plan for a particular year if that director
receives such a grant under any other stock plan of the Company. Restricted
shares are actual shares issued to the non-employee directors which are subject
to the terms and conditions set forth in the Award Agreement as approved by the
Governance Committee. Restricted share units are awards denominated in units of
shares under which settlement is subject to the terms and conditions set forth
in the Award Agreement as approved by the Governance Committee. Each restricted
share unit shall be equal to one share and shall, subject to satisfaction of any
terms and conditions, entitle a recipient to the issuance of one share (or such
equivalent value in cash) in settlement of the award.






